Citation Nr: 0021576	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  00-08 513	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than June 11, 1996 
for the assignment of a 100 percent disability rating for 
service-connected post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1968 to 
October 1970.  

By an August 1999 rating action, the St. Petersburg, Florida, 
regional office (RO) found clear and unmistakable error in a 
December 8, 1972 rating decision which failed to grant 
service connection for an anxiety reaction diagnosed on a 
November 1972 VA examination as being secondary to 
service-connected residuals of shell fragment wounds.  Prior 
to the August 1999 rating action, service connection had been 
in effect of post-traumatic stress disorder (PTSD) 
(previously defined as depressive neurosis), which had been 
evaluated as 30 percent disabling from June 10, 1977; 
70 percent disabling from August 17, 1993; and 100 percent 
disabling from June 11, 1996.  As a result of the RO's August 
1999 finding of clear and unmistakable error in the December 
1972 rating action, the agency assigned October 4, 1972 as 
the new effective date for the grant of the 30 percent 
evaluation for the veteran's service-connected PTSD.  In the 
August 1999 rating action, the RO explained that the evidence 
of record does not support the assignment of a disability 
evaluation greater than 30 percent for the time period prior 
to June 10, 1977.  Throughout the current appeal, the veteran 
has contended that the effective date for the grant of a 
100 percent disability rating for his service-connected PTSD 
should be 1972.  


REMAND

In a May 2000 statement, the veteran requested a personal 
hearing before a RO Decision Review Officer at the St. 
Petersburg, Florida, RO.  A complete and thorough review of 
the claims folder indicates that the veteran has not been 
afforded such a hearing.  

Because the Board of Veterans' Appeals (Board) may not 
proceed with an adjudication of the veteran's claim without 
affording him an opportunity to present testimony at the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 20.700(a) 
(1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before a hearing officer at the 
RO.  

Following the hearing, the case should be returned to the 
Board.  The veteran need take no further action until he is 
informed, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




